IN THE COURT OF APPEALS OF IOWA

                                    No. 13-1775
                             Filed December 24, 2014


IN RE THE MARRIAGE OF AMY J. DODSWORTH
AND MICHAEL R. DODSWORTH

Upon the Petition of
AMY J. DODSWORTH,
      Petitioner-Appellee,

And Concerning
MICHAEL R. DODSWORTH,
     Respondent-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Dubuque County, Monica L.

Ackley, Judge.



       Michael Dodsworth appeals the district court decision dismissing his

allegations Amy Dodsworth was in contempt of the provisions of the parties’

dissolution decree. AFFIRMED.



       Dennis R. Mathahs of Mathahs Law Office, Marengo, for appellant.

       Susan M. Hess of Hammer, Simon & Jensen, P.C., East Dubuque, Illinois,

for appellee.



       Considered by Vogel, P.J., and Vaitheswaran and Potterfield, JJ.
                                          2


VAITHESWARAN, J.

       Michael and Amy Dodsworth divorced in 2011.             They stipulated Amy

would pay the first $250 of uncovered medical expenses and fifty percent

thereafter. They also agreed to split physical care of their two children, subject to

every-other-weekend visitation in one of the two homes. The dissolution decree

incorporated their stipulation.

       In time, Michael filed an application for rule to show cause why Amy

should not be held in contempt of the decree’s provisions. He asserted Amy

failed to (1) pay $368.51 in uncovered medical expenses and (2) facilitate

visitation. Following a hearing, the district court dismissed the application.

       On appeal, Michael takes issue with the following fact findings made by

the district court: (1) Amy had physical care of both children, and (2) he made the

visitation exchange driving distances longer for Amy. He asserts the findings are

“erroneous” and the court “may have ruled differently” had the court made the

correct findings.

       Iowa Code section 598.23 (2013), governing contempt in dissolution

matters, permits but does not require a court to hold a person in contempt for

violation of a dissolution decree. Iowa Code § 598.23(1) (“If a person against

whom a temporary order or final decree has been entered willfully disobeys the

order or decree, the person may be cited and punished by the court for contempt

and be committed to the county jail for a period of time not to exceed thirty days

for each offense.”); In re Marriage of Swan, 526 N.W.2d 320, 327 (Iowa 1995)

(noting the statute “allows the trial court some discretion” and “a trial court is not

required to hold a party in contempt even though the elements of contempt may
                                            3


exist”).     In deciding whether to hold a person in contempt, the court “may

consider all the circumstances, not just whether a willful violation of a court order

has been shown.” Id. The court’s discretion is broad and our review of the

dismissal of a contempt application is for gross abuse of discretion. Id. We

discern no abuse of discretion in the denial of this contempt application, gross or

otherwise.

           Everyone agrees the first challenged fact finding is incorrect; Amy did not

have physical care of both children. But the court’s mistaken finding had no

bearing on the issues raised in Michael’s application for rule to show cause. Amy

had an obligation to pay a portion of the uncovered medical expenses and to

facilitate visitation whether she exercised physical care over one or both children.

Resolution of these issues turned on other circumstances disclosed in the record.

Specifically, the district court found Amy lacked “the financial wherewithal to pay

the additional uncovered medical expenses” and the “financial wherewithal to

continue to drive the longer distances for the exchange of the children.”

           These pertinent findings are supported by Amy’s testimony.            She

conceded she was behind in payments to medical providers but testified she did

not have the ability to make those payments because she had to quit her part-

time job after being diagnosed with a serious medical condition. She further

testified the $275 per month in child support she received from Michael did not

allow her to make ends meet.

           As for visitation, Amy stated Michael unilaterally moved the visitation

exchange location from a site they had been using for two years to a site “twelve
                                            4


to fourteen minutes” further away. She spent about fifty dollars a week for gas,

money she could ill afford without a job.

       This brings us to Michael’s second challenged fact finding concerning the

driving distance for visitation exchanges. Michael contends he did not make

Amy’s driving distance longer, as the district court found, because “[t]here was no

evidence presented that [he] has moved since the dissolution.” This assertion is

a red herring. As noted, Michael made Amy’s driving distance longer not by

moving but by unilaterally deciding to change the visitation exchange location.

       We affirm the district court’s dismissal of Michael’s application for rule to

show cause.

       AFFIRMED.